DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 14-17 and 31-56 in the reply filed on 2/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 14 is objected to because of the following informalities:  lines 9-10 of the claim recite the stud well connect portion mounted “traverse” to the first portion. The term “traverse” is used in the Specification and other claims. However, it may be more grammatically correct to use the adjective transverse rather than traverse.  Please see dictionary definitions of transverse and traverse. Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  the last three lines of the claim recite “and the axle stud fastener well disposed sized to receive an axle stud fastener; and the axle stud fastener well sized for an axle stud fastener.”  The two clauses are not exactly the same, but the second clause does not substantively further limit the claim over the preceding clause. Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  line 4 recites “the axle having an first.” Perhaps this should read --the axle have a first--.  Appropriate correction is required.
56 is objected to because of the following informalities:  “connected to the an axle” appears to be a typographical error. Perhaps this should read --connected to the axle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the locking element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35, 51 and 55 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu (US Pat. No. 8,382,149).
	Regarding claim 35, Liu discloses A container assembly (baby trailer, wherein “container” is broadly defined as “an object that can be used to hold or transport something” [OxfordLanguages]) comprising at least a first axle (axle defined as “a pin or shaft on or with which a wheel or pair of wheels revolves” [Merriam-Webster]) stud holder; the first axle stud holder having an axle stud well and an axle stud fastener well; the axle stud well disposed sized to receive an axle stud; and the axle stud fastener well disposed sized to receive an axle stud fastener; and the axle stud fastener well sized for an axle stud fastener (see annotated figs below).

    PNG
    media_image1.png
    910
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    884
    793
    media_image2.png
    Greyscale

	Regarding claim 51, Liu discloses A container assembly comprising at least one axle stud holder; and each of the axle stud holders having an axle stud well and an axle stud fastener well (see discussion of claim 35 and annotated figs above).
.
Claim(s) 51, 55 and 56 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Black (US Pat. No. 6,443,467).
	Regarding claim 51, Black discloses A container assembly comprising at least one axle stud holder; and each of the axle stud holders having an axle stud well and an axle stud fastener well (see annotated fig 4 below).

    PNG
    media_image3.png
    887
    804
    media_image3.png
    Greyscale

	Regarding claim 55, Black discloses wherein the axle stud well disposed sized to receive an axle stud; and the axle stud fastener well disposed sized to receive an axle stud fastener; and the axle stud fastener well traverse to the axle stud well (see annotated fig 4 above).
.
Allowable Subject Matter
Claims 14-17 and 31-34 are allowable over the prior art.
Claims 37-50 and 52-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach containers with axle assemblies that are relevant to the claims. At least Chen ‘966 discloses another wheel locking assembly of a container assembly that teaches the limitations of claims 35, 51 and 55 (see at least Abst, figs 6 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618